Broyles, C. J.
The accused was indicted for doing business as an undertaker in Bibb County, without first registering with the ordinary and without paying the tax required by law. The indictment was drawn under paragraph 103 and section 6 of the general tax act of 1927 (Ga. L. 1927, p. 56), and paragraph 103 (p. 88 of the act) reads as follows: “Undertakers. Upon each person, firm, or corporation whose business is that of burying the dead and charging for same, commonly known as undertakers, in or *307witMn a radius of fifteen miles of the corporate or town limits of cities of more than 50,000 inhabitants, $200; in or near cities from 10.000 to 50,000 inhabitants, $100; in or near cities from 5,000 to 10.000 inhabitants, $50; in or near cities or towns of from 2,500 to 5,000 inhabitants, $20; in or near towns of less than 2,500 inhabitants, $10 for each place of business.”
It will be observed from the above-quoted language that not all undertakers carrying on their business in a county are required to pay a tax, but those undertakers -only who do business in a city of more than 50,000 inhabitants, or within a radius of fifteen miles of the corporate limits of such a city, or undertakers who carry on their business in or near cities or towns of the populations specified in the act. It is well settled that statutes levying taxes should be construed most strongly against the government and in favor of the citizen. Mayor &c. of Savannah v. Hartridge, 8 Ga. 23 (6); Case-Fowler Lumber Co. v. Winslett, 168 Ga. 808 (2).
Section 6 o^the act (p. 92), construed in the light of paragraph 103 thereof, provides, in effect, that those undertakers who, under the provisions of paragraph 103, are liable to be taxed must register their names with the ordina^ of the county in which they propose to carry on their business, and must pay the required tax to the tax-collector of the county, and the section further makes the failure so to register, or to pay the tax, a misdemeanor. In the instant case the indictment (unnecessary parts omitted) was as follows:
“State of Georgia, Bibb County. The grand jurors . . charge . . TI. H. Biggs, of the county and State aforesaid, with the offense of a misdemeanor, for that the said H. H. Biggs, on the 1st day of June, in the year 1929, in the county aforesaid, did then and there unlawfully . . carry on the business of undertaker for the year 1929, without first registering with the Ordinary, and without paying the tax as required by law.” The indictment failed to charge that the accused did carry on the business of an undertaker in a city of more than 50,000 inhabitants, or within a radius of fifteen miles of its corporate limits, or in or near some city or town of 50,000 or less population. It follows that the indictment did not charge the commission of any crime punishable under the laws of this State, and the court erred in overruling the demurrer.

Judgment reversed.


Luke and Bloodworth, JJ., concur.